Case 3:18-cv-05106-BHS Document 81 Filed 11/05/19 Page 1of5

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

MADELEINE GARZA, an individual,
Plaintiff,
Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

Defendant.

 

 

 

Nee Nee ae nee Nene Sener eee See” ene” Smee” nee” eee” emer” Smee

Case No. 3:18-CV-05106-BHS

DEFENDANT NATIONAL
RAILROAD PASSENGER
CORPORATION'S MEMORANDUM
IN SUPPORT OF PROPOSED
STIPULATION RE: ACCIDENT
FACTS

NOTE ON MOTION CALENDAR:
NOVEMBER 5, 2019

TRIAL DATE:
NOVEMBER 6, 2019

Defendant National Railroad Passenger Corporation (“Amtrak”) respectfully submits the

following memorandum in support of its Proposed Stipulation Re: Accident Facts.

As discussed in today’s telephonic hearing on Amtrak’s Supplemental Motion in Limine

(Dkt. 62), Amtrak has been attempting to reach a stipulation with Plaintiff's counsel that is

consistent with the Court’s guidance provided at the Pretrial Conference. Amtrak is submitting

herewith a proposed stipulation that it believes is consistent with the Court’s guidance and

requests that it be entered and read to the jury in lieu of allowing Plaintiff to call Train 501’s

conductor and engineer at trial.

Rule 16 gives this Court the power to “consider and take appropriate action on...obtaining

admissions and stipulations about facts and documents to avoid unnecessary proof, and ruling in

advance on the admissibility of evidence.” Fed. R. Civ. P. 16(c)(2)(C). Several courts, including

DEFENDANT NATIONAL RAILROAD PASSENGER
CORPORATION'S MEMORANDUM IN SUPPORT OF
PROPOSED STIPULATION RE: ACCIDENT - 1

LANE POWELL ec
1420 FIFTH AVENUE, SUITE 4200
P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 81 Filed 11/05/19 Page 2 of 5

at least one district court within the Ninth Circuit, have found that under this rule “[t]he court has
power to compel parties to agree as to all facts concerning which there can be no real issue.”
Berger v. Brannan, 172 F.2d 241, 243 (10th Cir. 1949); see also Lisa Frank Inc. v. CSS Indus.
Inc., No. 12-CV-00180-TUC-FRZ, 2017 WL 4876466, at *3 (D. Ariz. Mar. 29, 2017) (quoting
Berger with approval); United States v. A T & T Co., 83 F.R.D. 323, 332 (D. D.C. 1979) (stating
that “Rule 16 contemplates that the Court may compel parties to stipulate as to all matters
concerning which there can be no real issue”).

Even if this Court does not wish to compel Plaintiff to accept Amtrak’s stipulation, it
cannot be doubted that Rule 16 empowers this Court to deem the facts as set forth in Amtrak’s
proposed stipulation as established for purposes of trial. As recently explained by the Delaware

Court of Chancery:

The Holcombe and Berger rulings have been criticized for speaking in terms of
“compel[ling] the parties to agree,” which employs the oxymoronic concept of an
involuntary stipulation. See Colon v. Walgreens de San Patricio, Inc., 269 F.R.D,
165, 168-69 (D.P.R. 2010). I believe both cases are better understood as
recognizing that a court has the power to hold that certain facts are admitted
or cannot be controverted in good faith. Such an approach “furthers the Rule
16 policy of limiting the trial to those issues that are actually in dispute without
impairing the basic rights of the litigants.” Wright & Miller, supra, § 1527. The
current federal version of Rule 16 confirms this power by stating that during the
pretrial conference, the court may consider “obtaining admissions and stipulations
about facts and documents” so as to avoid unnecessary proof. Fed. R. Civ. P.
16(c)(2)(C); see Wright & Miller, supra, § 1525 (explaining that enumeration of
specific subjects in current federal rule confirmed pre-existing authority and was
designed to encourage courts to address those subjects).

Itron, Inc. v. Consert Inc., 109 A.3d 583, 588, n. 3 (Del. Ch. 2015) (emphasis added).

 

Even if there were a question as to whether the Court could enter the stipulated facts under
Fed. R. Civ. P. 16 over Plaintiffs objection, there can be no doubt that the rules of evidence also
give the Court the power to compel this result. As aptly explained by the United States District

Court for the District of Maryland:

DEFENDANT NATIONAL RAILROAD PASSENGER 1420 eI eANE POWELL rc 4000
CORPORATION'S MEMORANDUM IN SUPPORT OF PO BOX 91302
PROPOSED STIPULATION RE: ACCIDENT - 2 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 81 Filed 11/05/19 Page 3 of 5

Even if there is doubt about whether the court has the authority to directly order
that a stipulation be involuntarily accepted pursuant to Fed.R.Civ.P. 16, there can
be no real dispute that the court has abundant authority to achieve this same
result through Fed. R. Evid. 403, by evaluating whether the probative value of
the evidence which is offered by the party resisting the proposed stipulation is
outweighed by one of the undesirable consequences addressed by that rule. If
the court determines that “live evidence” is merely cumulative in light of the
opposing party's stipulation, it may simply rule that it will not be admitted.

Briggs v. Dalkon Shield, 174 F.R.D. 369, 373 (D. Md. 1997) (emphasis added).

For the reasons above, Amtrak respectfully submits that the Court accept its proposed
stipulation rather than allow Plaintiff to call Train 501 crewmembers live. Such testimony carries
enormous risk of unfair prejudice to Amtrak without any benefit to Plaintiff's case that outweighs
this risk. Moreover, it would be cumulative of testimony from Charles Kubilius (who carried
Plaintiff from the scene) and Plaintiff herself. None of the facts proffered by Plaintiff during
today’s hearing (e.g. train speed, trajectory, what car Plaintiff was riding, how far it fell, or her
location in the milieu of the derailment) are in dispute; they are all covered in Amtrak’s
stipulation.

If Plaintiff persists in resisting the stipulation, Rule 16, FRE 403, and the above
authorities permit the Court to enter these facts as established and preclude the crew testimony.
For example, the Court has the power to revise the Stipulated Facts section of the Pretrial Order,
or give the Ninth Circuit Pattern Instruction No. 2.3 ~ Judicial Notice — which provides in pattern
form: “The court has decided to accept as proved the fact that [state fact]. You must accept this
fact as true.”

If the Court does allow any testimony from a Train 501 crewmember, Amtrak requests
that the Court require Plaintiff to first make an offer of proof as to what the testimony will be so
that Amtrak can preserve objections as to the unfairly prejudicial, irrelevant and cumulative
nature of such testimony, as well as make any other appropriate objections based upon the actual
offer of proof. Otherwise, there is a serious risk that the upcoming trial will be tainted by

inadmissible and prejudicial evidence at the outset.

DEFENDANT NATIONAL RAILROAD PASSENGER cron EANEROWELL PC
CORPORATION'S MEMORANDUM IN SUPPORT OF ro ee
PROPOSED STIPULATION RE: ACCIDENT - 3 SEATTLE, WA 9811-9402

206.223.7000 FAX: 206.223.7107

 
 

 

Case 3:18-cv-05106-BHS Document 81 Filed 11/05/19 Page 4of 5

DATED: November 5, 2019

LANE POWELL pc

By: s/ Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com
Warren E. Babb, Jr., WSBA No. 13410
babbw@lanepowell.com
Katie D. Bass, WSBA No. 51369

bassk@lanepowell.com

 

LANDMAN CORSI BALLAINE & FORD, PC

By: s/_ John Bonventre
Mark S. Landman, Pro Hac Vice

miandman@lcbf.com
John A. Bonventre, Pro Hac Vice

jbonventre@l|cbf.com

Attorneys for Defendant National Railroad
Passenger Corporation

 

DEFENDANT NATIONAL RAILROAD PASSENGER soo MANEROWELL RC
CORPORATION'S MEMORANDUM IN SUPPORT OF H AVENUE, St

PROPOSED STIPULATION RE: ACCIDENT - 4 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 81 Filed 11/05/19 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington that on
the date listed below, I caused to be served a copy of the attached document to the following

person(s) in the manner indicated below at the following address(es):

Darrell L. Cochran Me by CM/ ECF
Thomas B. Vertetis C] by Electronic Mail
Christopher E. Love O byF acsimile Transmission
Nicholas B Douglas O1 by First Class Mail
Andrew S. Ulmer Ol by Hand Delivery
Pfau Cochran Vertetis Amala, PLLC (by Overnight Delivery
911 Pacific Avenue, Suite 200
Tacoma, WA 98402-4413
darrell@pcvalaw.com
tom@pcvalaw.com
chris@pevalaw.com
cole@pcvalaw.com
aulmer@pcvalaw.com
Kim R. Putnam a by es pr Mail
. i

Dustin Dailey O by Facsimile Transmission

: . . Cl by First Class Mail
Putnam Lieb Potvin Dailey O_ by Hand Delivery
907 Legion Way SE [1 by Overnight Delivery
Olympia, WA 98501
kimr utnamlieb.com

kathrynp@putnamlieb.com
dustind@putnamlieb.com

 

Executed this 5th day of November, 2019, at Seattle, Washington.

S/ Alisa R. Flabel

 

Alisa R. Flabel, Legal Assistant

DEFENDANT NATIONAL RAILROAD PASSENGER 1420 FEN POWELL tC 4900
CORPORATION'S MEMORANDUM IN SUPPORT OF P.O. BOX 91302
PROPOSED STIPULATION RE: ACCIDENT - 5 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0399/7831761.1

 
